Citation Nr: 0509703	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1990 to August 1991, with service in Southwest Asia 
from January 7, 1991 to May 25, 1991.  The record also 
reflects active military service from April 1996 to December 
1996.

This case comes to the Board of Veterans' Appeals (Board) an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied service connection for PTSD.

The veteran testified before a hearing officer at the RO in 
April 1996.  A transcript of her hearing has been associated 
with the record.

The veteran's case was remanded to the RO in April 2000 and 
August 2003 for additional development.  It was most recently 
returned to the Board in February 2005.


FINDINGS OF FACT

1.  The veteran has been fully informed of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a current diagnosis of PTSD 
attributable to events of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because an 
initial AOJ adjudication had already occurred.  

In the present case, the veteran's claim was received in 
March 1994, well before the enactment of the VCAA.  In an 
April 1994 letter, the RO informed the veteran of the actions 
being pursued by VA, and the actions requested of the 
veteran.  A rating action in April 1995 deferred any action 
regarding service connection for PTSD.  Following receipt of 
additional information, the RO, in August 1995, denied 
service connection for PTSD.  The Statement of the Case, 
issued in January 1996, and the supplemental statements of 
the case dated in January 1997, February 2003, and September 
2004 provided notice to the veteran of the evidence of record 
regarding her claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in April 1994, July 1994, November 
1996, May 2000, February 2002, and February 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence supportive of the claim.  

Remands by the Board in April 2000 and August 2003 also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claim.  The veteran was also 
provided with the opportunity to testify before a hearing 
officer in April 1996.  The Board further notes that 
information pertaining to the veteran's claimed stressors was 
obtained from the U.S. Armed Services Center for Unit Records 
Research.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

As noted above, the veteran had service in Southwest Asia 
from January 7, 1991 to May 25, 1991.  Service medical 
records for that period are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
psychiatric health.

The veteran submitted her claim of entitlement to service 
connection for PTSD in March 1994.  She indicated that she 
had experienced flashbacks and nightmares of SCUD missile 
attacks, which caused her to awake with cold sweats.

A VA psychiatric examination was carried out in April 1994.  
The veteran denied having been exposed to combat, but noted 
that as a nurse, she cared for many wounded patients.  She 
complained of nightmares, the content of which she described 
as a big fire and SCUD missile attacks.  She indicated that 
she did not attend PTSD group therapy because she had so many 
things to do.  She stated that she had quit drinking four 
weeks previously, but that she had used alcohol to help her 
get to sleep.  She indicated that she smoked marijuana.  
Diagnoses included generalized anxiety with mixed emotions.  
The examiner also provided a diagnosis of PTSD, but indicated 
that the diagnosis was valid only if the experiences 
described by the veteran were verified.  

The veteran was afforded a further VA psychiatric examination 
in June 1995.  The report of the April 1994 examination was 
reviewed.  The veteran did not appear to be experiencing any 
emotional problems.  She indicated that she first sought 
psychiatric assistance after her discharge from service.  She 
stated that she had left her job because of verbal 
confrontations with coworkers.  He indicated that she had 
stopped using marijuana eight months previously.  The 
diagnoses were motivational syndrome and general anxiety by 
history.  Substance dependent personality traits were noted.  
The examiner concluded that the veteran did not meet the 
criteria for PTSD, and that she did not appear to be 
clinically impaired.  The examiner pointed out that the use 
of hashish could significantly distort the veteran's 
interpretation of experience and recollections.  He indicated 
that PTSD was not diagnosed in view of the strong evidence of 
other, more likely, etiologies.  

VA treatment records for the period from January 1994 to 
February 1996 indicate that the veteran received individual 
psychotherapy.  A July 1995 treatment note indicates a 
diagnosis of depressive disorder not otherwise specified 
versus adjustment disorder with depressed mood.  In November 
1995 a psychiatrist made the same diagnosis, with the 
addition of alcohol abuse.  The same psychiatrist diagnosed 
depressive disorder, PTSD and alcohol abuse in December 1995 
and January 1996.  An April 1997 medication note reflects 
diagnoses of major depressive disorder, alcohol abuse in 
remission, and PTSD without current active symptoms.  

At her April 1996 hearing, it was indicated that the veteran 
had witnessed a great deal of death, dismemberment, and 
unknown diseases during her service in the Gulf War.  The 
veteran testified that she had to run for her life during 
SCUD missile attacks.  She indicated that she received 
psychiatric treatment from VA.   

A December 1996 report of medical history recorded in 
conjunction with a military physical examination indicates 
frequent trouble sleeping, depression or excessive worry, 
loss of memory, and nervous trouble.  However, the 
examination report indicates that the veteran was 
psychiatrically normal.

The veteran was hospitalized at a VA facility in October 1997 
for alcohol dependence.  

A March 2000 assessment report indicates  a diagnosis of 
depressive disorder not otherwise specified, rule out major 
depressive disorder.  

An October 2002 VA treatment note indicates diagnoses of 
alcohol dependence, recurrent major depressive disorder, and 
moderate cannabis abuse.

In November 2002, the RO received a 350th Evacuation Hospital 
unit history from the U.S. Armed Services Center for Unit 
Records Research (CURR).  The history indicates that the 
hospital treated American and coalition soldiers, enemy 
prisoners of war, and displaced Iraqi civilians.  A separate 
report indicates that Iraqi SCUD missile attacks took place 
during January and February 1991.  However, most SCUDS were 
engaged by Patriot missiles and did not reach their intended 
targets.

An additional VA psychiatric examination was conducted in 
July 2004.  The examiner noted that he had reviewed the 
veteran's claims folder, as well as the reports of previous 
psychiatric examinations and the veteran's VA treatment 
records.  The veteran reported that she had been depressed 
since 1990, but more so since 2000.  She indicated that she 
worked night shifts and slept from 1:00 p.m. until 10:00 a.m.  
She took psychotropic medications.  She denied feelings of 
helplessness and hopelessness.  She indicated that she had 
worked in a field hospital as a nurse and that she did not 
believe that she would return from the Gulf War.  She 
described treating patients and SCUD missile attacks.  She 
reported drinking heavily from 1991 to 1997, and stated that 
she had begun to drink again three years previously.  On 
mental status examination, the veteran was in no acute 
distress.  She was cooperative and articulate.  She was 
oriented times three, and there were no signs of psychosis.  
Her insight and judgment were fair, and her memory was good.  
The diagnoses were alcohol abuse and rule out PTSD.  The 
examiner concluded that the veteran did not meet the full 
criteria for PTSD.  He noted that although she met the 
criterion of re-experiencing, she was not hypervigilant and 
her functioning was not affected.  He indicated that 
psychological testing was needed for PTSD.  In an addendum, 
the examiner noted that neuropsychiatric testing had been 
reviewed and that the results were not consistent with a 
diagnosis of PTSD.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2004), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

On review of the evidence of record, the Board concludes that 
service connection for PTSD is not warranted.  While there is 
early evidence suggesting that the veteran suffers from 
symptoms of PTSD, the current VA examination, which was based 
on a review of the veteran's claims folder and medical 
records, resulted in no diagnosis of PTSD.  In fact, the July 
2004 VA examiner concluded that the veteran did not meet the 
full criteria for PTSD, and that neuropsychiatric testing was 
not consistent with a diagnosis of PTSD.  Moreover, a June 
1995 VA examiner also concluded that the veteran did not have 
PTSD, noting that the independent criteria for PTSD were not 
found on examination.  

The Board observes that the stressful incidents claimed by 
the veteran have been verified.  However, absent a current 
diagnosis of PTSD, service connection for that disability 
cannot be granted.  Accordingly, the veteran's claim must 
fail because the preponderance of the evidence establishes 
that she does not currently have PTSD.



ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


